Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

forthe —_-UJ,§. DISTRICT COURT

ICT - Wi
Eastern District of Mahe ee

Civil Division 792) JUN 3 P |2: 53
1

£88070 4
Veronica King Case No-EHA 6F-CO

 

(to be filled in by the Clerk’s Office)

fh

5
Jury Trial: (check one) [_ lyes [V]No

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-vV-

State of Wisconsin Department of Corrections
Racine Correctional Institution
See Attached List of Defendants

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newer Ne Ne ee Ne Ne eee ee ee ee ee ee ee”

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Veronica King
Street Address 5518 34th Avenue
City and County Kenosha/Kenosha
State and Zip Code Wisconsin 53144
Telephone Number 262-652-0611
E-mail Address bestcheezcake @ gmail.com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Case 2:21-cv-00704-PP Filed 06/08/21 Page 1of 35 Document 1 Beseilzat 6
 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Paul S. Kemper

 

Warden
2019 Wisconsin Street

 

Sturtevant/Racine

Wisconsin

 

(262) 886-3214

Paul.Kemper@ Wisconsin.gov

 

Steven R. Johnson

Warden

1015 N.10th Street
Milwaukee/Milwaukee County
Wisconsin 53233

 

(414) 212-3535

 

StevenR.Johnson @ Wisconsin.gov

 

Christina J. Ettinger

 

Corrections Program Supervisor

 

2019 Wisconsin Street

 

Sturtevant/Racine County

 

Wisconsin 53177

 

(262) 886-3214

 

Christina. Ettinger @ Wisconsin.gov

Annette M. Schubert

 

Human Resources Director-Advanced

 

2019 Wisconsin Street
Sturtevant/Racine County
Wisconsin 53177

(262) 886-3214

AnnetteM.Schubert @ Wisconsin.gov

Case 2:21-cv-00704-PP Filed 06/08/21 Page 2 of 35 Document 1

Page 2 of 6
Defendant No. 5

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 6

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 7

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 8

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 2:21-cv-00704-PP

Audrian S. Brown

Unit Manager

2019 Wisconsin Street
Sturtevant/Racine County
Wisconsin 53177

(262) 886-3214
Audrian.Brown@Wisconsin.gov

Robin Diebold

Unit Manager

2019 Wisconsin Street
Sturtevant/Racine County
Wisconsin 53177

(262) 886-3214

Robin.Diebold @Wisconsin.gov

Rhondi S. Dorshort

Equal Employment Prog. Specialist-Senior
3033 E. Washington Avenue
Madison/Dane County

Wisconsin

(608) 240-5469

Rhondi.Dorshort @Wisconsin.gov

Filed 06/08/21 Page 3 of 35 Document 1
 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

I.

G. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name State of Wisconsin - Department of Corrections
Street Address 2019 Wisconsin Street

City and County Sturtevant/Racine County

State and Zip Code Wisconsin 53177

Telephone Number (262) 886-3214

 

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
{29 U.S.C. 794}, Section 504 of the Rehabilitation Act of 1973

 

Relevant state law (specify, if known):

State of Wisconsin Fair Employment Act

 

Relevant city or county law (specify, if known):

Case 2:21-cv-00704-PP Filed 06/08/21 Page 4of 35 Document 1 Raeesiof 6
fo

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

NSISSONO

Other acts (specify): Failure to adhere to known medical restrictions.

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

October 2, 2013 through December 15, 2017

 

 

 

 

C. I believe that defendant(s) (check one):
[| is/are still committing these acts against me.
is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race Black
color Black
gender/sex
religion

national origin

age (year of birth) (only when asserting a claim of age discrimination.)

NOOUUUNIS

disability or perceived disability (specify disability)
Rheumatoid Arthritis of Multiple Sites/Osteoarthritis

 

E. The facts of my case are as follows. Attach additional pages if needed.

Case 2:21-cv-00704-PP Filed 06/08/21 Page 5of35 Document 1 Page 4 of 6

 
i

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

See Attached Pages

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

Numerous State of WI Dept. of Workforce Development - Equal Rights Division Complaints have been
filed against the WI Dept. of Corrections from May 2015 to the Present. A Current Case is Pending.

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (dare) 03/19/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
[| less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Case 2:21-cv-00704-PP Filed 06/08/21 Page 6 of 35 Document 1 Page 5 of 6

 
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

Re-instatement to the position of Social Worker-Senior Substance Use Disorder with all back wages,benefits and
compensatory damages. Punitive damages for joint (s) damage caused by the failure to accommodate, pain
and suffering caused by the failure to accommodate,the physical and emotional suffering caused by the
inflammatory racial slur “an orangutan can run a group" made by Christina J. Ettinger, and the physical and
emotional suffering caused by the retaliatory actions of the Wisconsin Dept. of Corrections. The Wisconsin Dept.
of Corrections repeatedly ignored the medical restrictions, accommodations, temperature restrictions, and
ergonomic-related assistance tools needed to remain in the workplace. No employee should ever be compared
to an animal, let alone a jungle beast. The racial slur was confirmed twice by two different decision makers.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ( | © | a\

Signature of Plaintiff
Printed Name of Plaintiff Veronica King 3

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Case 2:21-cv-00704-PP Filed 06/08/21 Page 7 of 35 Document 1 Page 6 of 6
UNITED STATES DISTRICT COURT

 

 

FOR THE
EASTERN DISTRICT OF WISCONSIN
CIVIL DIVISION
Veronica King,
Petitioner
v.
State of Wisconsin Court Case Number:

Department of Corrections

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 

Introduction

The Petitioner comes before the United States District Court for the Eastern District of
Wisconsin with a Complaint for Employment Discrimination on the basis of Disability, Race,
Hostile Work Environment, and Retaliation. The State of Wisconsin Department of Corrections
engaged in a pattern of disability discrimination, racial discrimination, hostile work environment,
and retaliatory action. The Wisconsin Department of Corrections has known since October 2,
2013, that the Petitioner suffered from Rheumatoid Arthritis. Board Certified Physicians with
specialties in Rheumatology, Orthopedics, and Podiatry repeatedly informed the Wisconsin
Department of Corrections of the Petitioner’s medical disabilities, restrictions and
accommodations. In addition, a Certified Independent Medical Examiner evaluated the
Petitioner on August 1, 2016, and agreed with all the medical diagnoses, medications, restrictions
and accommodations the Petitioner ‘s team of medical providers had determined to be medically
necessary. Despite having years of medical documentation and accommodations, the Wisconsin

Case 2:21-cv-00704-PP Filed 06/08/21 Page 8 of 35 Document 1
Department of Corrections repeatedly continued to engage in disability discrimination until the
Petitioner’s employment ended on December 15, 2017.

On December 30, 2020, a Petition for Judicial Review was filed in Kenosha County Circuit
Court. A Petition for Judicial Review was filed due to the numerous errors made by the State of
Wisconsin Labor & Industry Review Commission. The case has been assigned to Honorable Bruce
E. Schroeder — Branch 3. A Virtual Hearing was held on March 16, 2021, and Honorable Judge
Bruce E. Schroeder hasn’t schedule any further hearings. Honorable Judge Bruce E. Schroeder
has failed to schedule additional hearings or render a decision regarding the Petition for Judicial
Review. This left the Petitioner with no other options but to file the current Complaint in U. S.
District Court within 90 days of the Right to Sue Letter issued by the U.S. Equal Employment
Opportunity Commission on March 16, 2021.

On November 19, 2020, the State of Wisconsin Labor & Industry Review Commission
rendered the Fair Employment Decision regarding ERD Case No. CR201604909 & CR201701571.
The State of Wisconsin Labor & Industry Review Commission affirmed the State of Wisconsin
Department of Workforce Development Equal Rights Division Administrative Law Judge
determination that the racial slur “an orangutan can run a group” was made by Corrections
Program Supervisor, Christina J. Ettinger. A considerable number of errors were made by the
State of Wisconsin Labor & Industry Review Commission, and a significant amount of the
Complainant’s medical records were ignored. The State of Wisconsin Labor & Industry Review
Commission ruled that there was no pattern of racial harassment when in fact the Complainant
had previously filed ERD Complaints that included Race Discrimination. The State of Wisconsin
Department of Corrections had settled five prior ERD Complaints on September 28, 2016, that
included race discrimination complaints. Also, the State of Wisconsin Department of Corrections
has been sued previously for a Caucasian female supervisor making an insensitive racial comment

2
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 9 of 35 Document 1
to other African American female staff. With the current case(s), this constitutes a pattern of
behavior allowed by Paul S. Kemper, Warden at the Racine Correctional Institution. There is
significant federal case law that supports one racial slur made by a supervisor can constitute a

hostile work environment and race discrimination in the workplace.

State of Wisconsin Labor & Industry Review Commission relied heavily on the
Independent Medical Examination conducted by Dr. Brian D. Harrison, M.D., CIME, but failed to
determine that the majority of the disability discrimination had occurred before Dr. Harrison,
MD, CIME evaluated the Complainant on August 1, 2016. The Complainant’s medical
professionals had provided the State of Wisconsin Department of Corrections with numerous
Medical Accommodation Requests, Fitness for Duty Forms, other documentation to support the
accommodations requested. The State of Wisconsin Department of Corrections repeatedly
ignored the permanent restrictions, accommodation requests, and medical conditions the
Complainant’s medical professionals submitted to the Wisconsin Department of Corrections.

Race Discrimination:

On April 3, 2017, Corrections Program Supervisor Christina J. Ettinger had a brief meeting
with AODA Social Worker Mary Conner-Menarek. During this meeting, Christina J. Ettinger made
the insensitive racial slur “an orangutan can run a group.” This racist comment was made
concerning the Petitioner’s group facilitation skills. AODA Social Worker Mary Conner-Menarek
recognized the comment as racist and informed the Petitioner that Christina J. Ettinger made the
insensitive racial slur in a meeting between the two of them. The Complainant reported the
insensitive racial slur to the Wisconsin Department of Corrections administration at the Racine

Correctional Institution. The Complainant considered the racial slur to be intentional, deliberate,

3
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 10 of 35 Document 1
 

and malicious. The Petitioner had just returned to work from a Family Medical Leave Act on

March 20, 2017, following the surgical correction of the Petitioner’s right foot.

The State of Wisconsin Labor & Industry Review Commission affirmed the
Administrative Law Judge’s finding that the comment “an orangutan can run a group” was
made. The Commission claimed no evidence was presented that the comment was part of a
pattern of racially hostile conduct. The State of Wisconsin Labor & Industry Review Commission
wrote: This single isolated incident without more, is inadequate to establish a racially hostile work
environment. For this reason, the commission finds that the Complainant failed to establish that
the respondent discriminated against her based on race. Dr. Ashokkumar Shah, MD the
Complainant’s psychiatrist completed the Complainant’s Department of Corrections Fitness for
Duty Form dated July 27, 2017 and wrote, “Patient is afraid of the supervisor.” Dr. Shah, MD
removed the Complainant from the workplace due to the emotional and physiological symptoms

the Complainant was suffering from due to the racial slur.

The State of Wisconsin Labor & Industry Review Commission is incorrect in stating there
was no pattern of racially hostile conduct. The Complainant had previously filed five State of
Wisconsin Workforce Development — Equal Rights Division Complaints against the Wisconsin
Department of Corrections which included Race Discrimination. Equal Rights Division Case No.
CR2015003217 included Race Discrimination against Corrections Program Supervisor Christina
J. Ettinger. The Wisconsin Department of Corrections settled this Complaint along with four
other Equal Rights Division Cases with a Settlement Agreement signed on September 28, 2016.
The State of Wisconsin Labor & Industry Review Commission ignored the Settlement Agreement
in their decision, yet it was included as an Exhibit. The Wisconsin Department of Corrections

agreed to restore the Complainant’s Sick Leave that was lost (185.5 Hours), no discipline was

4
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 11 of 35 Document 1
issued for the Rule Violations Christina J. Ettinger accused the Complainant of violating. Christina
J. Ettinger could not be a reference for the Complainant in employment endeavors. Christina J.
Ettinger’s actions regarding Employee Training would be reviewed by Warden Kemper and

Human Resources Director Annette Schubert to ensure the Complainant was treated fairly. The
Settlement Agreement addressed the racial and disability discrimination Christina J. Ettinger

subjected the Complainant to and Warden Paul Kemper condoned.

African American women at the State of Wisconsin Department of Corrections — Racine
Correctional Institution were continuously subjected to racial discrimination by Caucasian female
supervisors. Complaints have been filed with the U.S. Equal Employment Opportunity
Commission, U.S. Department of Justice - Americans With Disabilities Act, and the State of
Wisconsin Department of Workforce Development — Equal Rights Division. These cases are Felica
Brown v. Wisconsin Department of Corrections, United States District Court Eastern District of
Wisconsin, Case No. 15-CV-843-PP (E.D. Wis. Sep. 20, 2016), and Camilla Selmon v. Wisconsin
Department of Corrections, Wisconsin Eastern District Court, (2)15-cv-00977). Susan Nygren,
Health Unit Manager told Phlebotomists Felicia Brown, “your glasses won’t stay on your face
because Black people are born with flat noses.” Camilla Selmon witnessed the harassment
Felicia Brown received and was retaliated against (terminated) for participating in the internal
investigation involving Susan Nygren, Health Unit Manager. In 2011, Corrections Treatment
Specialist Marlo Harmon filed a State of Wisconsin Department of Workforce Development —
Equal Rights Complainant against Christina J. Ettinger due to racially discriminatory practices she
was engaging in. How many African-American women filing Complaints of Race Discrimination
does it take for the State of Wisconsin Labor & Industry Review Commission to determine there is
a pattern?

5
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 12 of 35 Document 1
The current cases constitute additional examples of State of Wisconsin Department of
Corrections — Racine Correctional Institution African-American women being subjected to a racial
slur made by a Caucasian female supervisor under the leadership of Paul S. Kemper, Warden.
The previous racial slur made by Susan Nygren was “your glasses won’t stay on your face
because Black people are born with flat noses.” Primates such as an ape, baboon, chimpanzee,
gorilla, monkey, and orangutan all have flat noses. There is a direct correlation between the
previous racial slur and the current racial slur made by Caucasian female supervisors under the
leadership of Paul S. Kemper, Warden. This constitutes a pattern that the State of Wisconsin
Labor & Industry Review Commission fails to accept.

The State of Wisconsin Labor & Industry Review Commission deliberately and maliciously
failed to consider the Settlement Agreement, which was signed on September 28, 2016, that
included numerous discriminatory actions on the part of Christina J. Ettinger and Paul S. Kemper,
Warden between 2014 — 2016. From July 9, 2014 through October 4, 2017, Christina J. Ettinger
had continuously engaged in discriminatory practices regarding the Complainant. Numerous
State of Wisconsin Department of Workforce Development Equal Rights Complaints and State of
Wisconsin Employee Grievances had been filed regarding the actions of Christina J. Ettinger.
Warden Paul Kemper allowed and condoned her behavior and actions but agreed to sign the
Settlement Agreement due to the amount of evidence stacked against the Wisconsin Department
of Corrections which included documentation from the U.S. Department of Justice — Washington,
DC and the U.S. Equal Employment Opportunity Commission — Washington, DC and Chicago

District Office.

Based on the case-law cited below which was included in the Complainant’s Petition to

the State of Wisconsin Labor & Industry Review Commission and the Brief provided to the

6
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 13 of 35 Document 1
 

Administrative Law Judge, there is no excuse for the State of Wisconsin Labor & Industry Review
Commission to ignore the fact that one isolated racial slur can constitute a hostile work
environment based on race. How many African American employees of the Wisconsin
Department of Corrections — Racine Correctional Institution have to report insensitive racial slurs
made by Caucasian female supervisors before the State of Wisconsin Labor & Industry Review
Commission recognizes there is a serious problem? How many times do African American
employees have to be compared to primates before the State of Wisconsin Labor & Industry
Review Commission recognizes a pattern of being referred/compared to apes, baboons,
chimpanzees, gorillas, monkeys, and orangutans?

Daniel v. T&M Protection Resources, LLC, 15-560-CV (2"¢ Cir. April 25, 2017). In this
case, the supervisor's other conduct included likening him to a gorilla was addressed. “To
suggest that a human being’s physical appearance is essentially a caricature of jungle beast goes
far beyond the merely unflattering; it is degrading and humiliating in the extreme.” The Second
Circuit reiterated that a plaintiff in a discrimination case may use facially neutral conduct to
support a harassment claim. Specifically, when the same person “engaged in multiple acts of
harassment, some overtly [based on a protected characteristic] and some not,” then all acts can
be considered to decide whether illegal harassment occurred. Daniel, 2017 WL 1476598, at *2.
Finally, the Second Circuit overruled the District Court’s decision that Daniel had failed to allege

sufficient incidents of harassment to support a hostile work environment claim.

The Supreme Court provides that whether a work environment is hostile or abusive must be
reviewed by “looking at all the circumstances” of the environment, which includes:

e the frequency of the discriminatory conduct;

e the severity of the conduct;

7
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 14 of 35 Document 1
e whether it is physically threatening or humiliating, or a mere offensive utterance;

e whether it unreasonably interferes with an employee’s work performance

a

Instead, in evaluating the severity of the one-time slur at issue, the Court asserted that
perhaps no single act can more quickly alter the conditions of employment and create an
abusive working environment than the use of an unambiguously racial epithet ... by a

supervisor in the presence of his subordinates.”

William Fisher, Plaintiff-Appellant Cross-Appellee v. Lufkin Industries, Incorporated,
Defendant-Appellee Cross-Appellant No.15-40428 (5 Cir. February 10, 2017)
A Title Vil retaliation plaintiff must establish that (1) the employee engaged in activity protected
by Title VII; (2) the employer took adverse employment action against the employee; and (3) a
causal connection exists between that protected activity and the adverse employment action.
We (Court) explained that such a plaintiff must produce sufficient evidence that “(1) his...
supervisors, motivated by retaliatory animus, took acts intended to cause an adverse

employment action.”

Boyer-Liberto v. Fontainebleau Corp., 2015 WL 2116849 (4* Cir. May 7, 2015)
A single incident of severe verbal harassment can be sufficient to establish a hostile working
environment. The court observed that an “extremely serious” isolated incident of harassment
can create such an environment. In measuring the severity of the conduct, the court stated that,
due to a supervisor’s power and authority, a racial epithet used by a supervisor would impact

the work environment far more severely than if it was uttered by a co-worker.

8
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 15 of 35 Document 1
 

Walker v. Thompson 214 F. 3" 615,626 (5"" Cir. 2000)
The triable issue was raised concerning a hostile work environment where, inter alia, supervisors
verbally assailed African American employees with physically humiliating comparisons to
“monkeys” and “slaves”. We are not persuaded that the appellees have shown as a matter of
law that they exercised reasonable care in correcting the racially harassing behavior. Based on
the above-alleged facts, we conclude that the appellees have failed to demonstrate as a matter
of law the first element of the defense, i.e., “that the employer exercised reasonable care to

prevent and correct promptly any [racially] harassing behavior.”

Coverage of the Ozaukee Unit - Working in Cold Temperatures & No Climbing:

Dr. Rosanne Ranieri, MD had been the Complainant’s Primary Care Physician from
October 2010 to August 2017. In March 2013, Dr. Ranieri, MD was the first physician to inform
the Wisconsin Department of Corrections that the Complainant suffered from Hypothyroidism
and Arthritis. Dr. Ranieri, MD wrote a written request for the Complainant to have a space
heater in her office due to the Complainant’s diagnoses. The Complainant provided the
Wisconsin Department of Corrections with the written request. The Wisconsin Department of
Corrections refused to grant the accommodation request. Dr. Ranieri, MD is the physician who
referred the Complainant to Dr. Robina Chowdhery, MD due to the changes in the
Complainant’s right hand.

Dr. Robina Chowdhery, MD has been the Complainant’s Rheumatologist since August 1,
2013. On October 2, 2013, Dr. Chowdhery, MD diagnosed the Complainant with Rheumatoid
Arthritis. The Wisconsin Department of Corrections was informed in writing that the
Complainant’s condition was considered long-term or permanent. Dr. Chowdhery, MD
completed the State of Wisconsin Department of Corrections Disability Accommodation

9
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 16 of 35 Document 1
Request Form on October 2, 2013, making the Wisconsin Department of Corrections aware of
the following permanent restrictions and accommodations: a). Decrease walking to the office,
b). Ergonomics for desk work, c). Decrease opening and locking doors, and d). Space heater in
office as cold increases arthritis pain. Dr. Robina Chowdhery, MD was the second physician to
ask the Wisconsin Department of Corrections to provide the Complainant with a space heater

for her workspace.

On January 15, 2014, Dr. Robina Chowdhery, MD again completed and provided the
Wisconsin Department of Corrections with a Fitness for Duty Form with a permanent
restriction of No Exposure to Extreme Temperatures and Side Effects of Medications. Dr.
Robina Chowdhery, MD requested the restriction of Close Proximity for Parking due to medical
condition, and a work environment with a temperature of 60-80 Degrees optimal. Human
Resources Director Annette Schubert received this document along with the Complainant’s
Family Medical Leave Act (FMLA) documentation for 2014. The FMLA was processed, but
Annette Schubert ignored the No Exposure to Extreme Temperatures and Side of Effects of
Medications restrictions. It took 11 months and a State of Wisconsin Employee Grievance
before Annette Schubert addressed the restrictions. After 11 months, the Wisconsin
Department of Corrections agreed to hold the Interactive Meeting that should have occurred in
January 2014 on December 5, 2014. The Complainant’s Accommodation Request was granted.
This was a violation of the State of Wisconsin Department of Corrections Executive Directive
#8 — Reasonable Accommodation, Section D. — Employee is to receive written notification of
the decision of accommodation within 10 business days. The State of Wisconsin Labor &
Industry Review Commission completely ignored this violation, yet this issue was raised in the

Probable Cause Hearing, the Exhibits for the Hearing, as well as the Transcript of the Hearing.

10
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 17 of 35 Document 1
In December 2015, the Wisconsin Department of Corrections decided to disregard the
Permanent Restrictions of Dr. Robina Chowdhery, MD by requiring the Complainant to cover %
of the Ozaukee Unit. These permanent restrictions included No Exposure to Extreme
Temperatures, Ergonomic Workspace, Space Heater in the workspace, Chair Cushion, Voice
Recognition Software, and Workspace near the washroom due to digestive upsets. The Ozaukee
Unit Social Worker's Office was not an ergonomic workspace for the Complainant. None of
the Complainant’s restrictions and accommodations were accommodated on the Ozaukee
Unit. Also, the Complainant had a no climb, no run, no squat, and occasional reaching
restrictions. The Complainant was responsible for covering % of the Ozaukee Unit inmates
from December 18, 2015, to April 28, 2016. The State of Wisconsin Labor & Industry Review
Commission was very much aware that the Complainant had to leave her ergonomic workspace
on the Dane Unit and report the Ozaukee Unit which is located clear across the correctional
institution grounds. This violated all of Dr. Robina Chowdhery, MD’s restrictions and
accommodations that had previously been approved. The Ozaukee Unit had approximately 15
stairs from the ground floor to the Officer’s Station. The Complainant had a permanent No
Climb restriction in place the entire time the Complainant covered the Ozaukee Unit. The only
way to get from the ground floor to the Officer’s Station was to climb the stairs. There is no
elevator in the Ozaukee Unit. This caused shortness of breath and further damage to the
Complainant’s hips and deformed feet. The Ozaukee Unit had no space heater, no ergonomic
mouse, no voice recognition software installed on the computer, the office desk was too high for
the Complainant, the office chair was too high for the Complainant, no chair cushion for the
office chair, and the office was too cold for Complainant to work in. These violations were
disregarded by the State of Wisconsin Labor & Industry Review Commission despite the medical

il
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 18 of 35 Document 1
documentation provided during the Probable Cause Hearing and documentation the Wisconsin

Department of Corrections had in their possession.

The State of Wisconsin Labor & Industry Review Commission included in their decision
that the Complainant didn’t make the State of Wisconsin Department of Corrections aware of
their violations. This was inaccurate information. The Complainant requested and met with
Paul S. Kemper, Warden, and Annette Schubert, Human Resources Director in January 2016, and
made them aware of the violations they were engaging in. Annette Schubert sent out an email
dated January 7, 2016, spelling out the permanent restrictions Dr. Robina Chowdhery, MD listed
on a Fitness for Duty Form dated January 6, 2016. The No Run, No Climb, and No Squat were
listed. On February 25, 2016, the Complainant met with Paul S. Kemper, Warden again
regarding the Ozaukee Unit. Warden Kemper was verbally told that the Waukesha Unit was
more accessible for the Complainant than the Ozaukee Unit and eliminated the Complainant
from being exposed to Extreme Temperatures because she could enter the Waukesha Unit from
the Administrative Building without going outside. On March 1, 2016, the Complainant had an
Arthritis Study completed at Froedtert South — Kenosha Medical Center. The Arthritis Study
revealed the Complainant’s hands and feet had worsened since August 2013. On March 9, 2016,
Warden Paul Kemper ordered me to produce my evidence that Christina Ettinger was treating
me unfairly, being unethical, and discriminatory towards me. On April 1, 2016, Christina J.
Ettinger was made aware that her expectations she provided the Complainant violated the
Complainant’s restrictions and accommodations. On April 8, 2016, an Incident Report was
completed after Unit Manager Robin Diebold called the Ozaukee Unit to see if the Complainant
had been showing up. Again, the Wisconsin Department of Corrections was made aware that

the Ozaukee Unit violated the restrictions and accommodations that were previously in place.

14
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 19 of 35 Document 1
On April 15, 2016, Annette Schubert was reminded again that the Ozaukee Unit violated the
restrictions and accommodations that were in place. The Complainant didn’t see Dr. Brian D.
Harrison, MD, CIME until August 1, 2016. All the violations had occurred between December 18,
2015, and April 28, 2016. On April 28, 2016, Annette Schubert sent an email to Christina J.
Ettinger informing her to inform the Complainant that a space heater was available in Unit
Manager Robin Diebold’s Office. Robin Diebold’s office is locked at all times, and the
Complainant didn’t have access to the space heater. which is locked at all times. Both the State
of Wisconsin Department of Corrections and the Labor & Industry Review Commission takes no
responsibility for the blatant violations that occurred between December 18, 2015, and April 28,

2016.

On August 1, 2016, the Complainant was examined by Dr. Brian D. Harrison, MD, CIME at
the request of the Wisconsin Department of Corrections. Dr. Brian D. Harrison, MD, CIME was
provided all of the Complainant’s medical records, restrictions, and accommodations. It was
Dr. Brian D. Harrison, MD, CIME who stopped the Wisconsin Department of Corrections from
exposing the Complainant to extreme temperatures by limiting the Complainant’s exposure to
cold temperature to twice per day (From Complainant’s car to the Complainant desk, and the
Complainant’s car from the Complainant’s desk). This prevented the Wisconsin Department of
Corrections from subjecting the Complainant to extreme temperatures. Unfortunately, the
Wisconsin Department of Corrections had already violated Dr. Robina Chowdhery, MD’s
restrictions and accommodations before the Complainant could see Dr. Brian D. Harrison, MD,
CIME. Also, Dr. Brian D. Harrison, MD, CIME restricted the Complainant’s reaching due to the
permanent damage done to the right shoulder, and the Complainant’s feet being deformed from
the Rheumatoid Arthritis. On-Page 17 - Item #5 Dr. Brian D. Harrison wrote “I support

13
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 20 of 35 Document 1
restrictions made thus far, which include a motorized scooter for travel on the campus of the
correctional institution.” “Accommodations Ms. King had made to remain in her office through
the day and minimize travel also have medical support.” On August 24, 2016, the Wisconsin
Department of Corrections tried to get Dr. Brian D. Harrison, MD, CIME to adjust his permanent
restrictions and accommodations, but Dr. Brian D. Harrison, MD, CIME stood firm on the
exposure to extreme temperatures and not allowing the Wisconsin Department of Corrections

to change his medical decision.

Whiteboards

The Complainant submitted a Reasonable Accommodation Request on January 10, 2017,
requesting the whiteboard in Group Room 4 be lowered to accommodate the Complainant’s
reaching restrictions and Rheumatoid Arthritis of the Feet/Ankles. Per the State of Wisconsin
Department of Corrections Executive Directive #8 — Reasonable Accommodation, the Wisconsin
Department of Corrections is required to provide the Employee with a written decision
regarding the request within 10 business days. The Wisconsin Department of Corrections had
Dr. Brian D. Harrison, MD., CIME report that spelled out the conditions of the Complainant’s
feet, hands, hips, and shoulder. On January 30, 2017, the Complainant provides Annette
Schubert, Human Resources Director an email providing the measurements of the Whiteboard in
Group Room 4 as well as the Complainant’s height information of 4’ 11”. The Wisconsin
Department of Corrections didn’t approve the Accommodation Request until June 12, 2017.
This violated the Time Limits spelled out in Executive Directive #8 — Reasonable Accommodation,
which gives the Wisconsin Department of Corrections 10 business days to notify the

Complainant of the decision to approve or deny.

14
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 21 of 35 Document 1

 
The Complainant resumed facilitating group therapy to correctional inmates on April 18,
2017, yet the Whiteboard never was lowered, and the Complainant didn’t have the approved
self-adhesive flipchart paper. The Complainant had limitations in reaching due to the
permanent restriction regarding the shoulder, and the recent surgical correction of the right
foot. The Wisconsin Department of Corrections and the Labor & industry Review Commission
failed to review the documentation and determine that Dr. Michael J. Nute, DPM had reduced
the Complainant’s lift, carry, pull restrictions to 10 Ibs. from Dr. Brian D. Harrison, MD, CIME 20
Ibs. due to the surgical correction of the right foot and pending left foot surgery. This left the
Complainant unable to move furniture, easels, and other items needed for group therapy due to
the 10 Ibs. restriction. Lowering the Whiteboard would allow the Complainant to use the
Whiteboard without moving furniture and other items for group therapy sessions. The
Wisconsin Department of Corrections never lowered the Whiteboard, yet the Complainant
continued to have a 10 Ibs. weight restriction put in place by Dr. Michael J. Nute, DPM as he had
surgically corrected the right foot, and was pending the surgical correction of the left foot. The
Wisconsin Department of Corrections and the Labor & Industry Review Commission both
ignored Dr. Nute’s restrictions. Also, the Wisconsin Department of Corrections provided the
Complainant with false information by promising to make accommodation and failing to provide
the accommodation. This is a violation of the U.S. Department of Justice — Americans with
Disabilities Act, U.S. Equal Employment Opportunity Commission, and the Rehabilitation Act of

1973.

Time Limits
The State of Wisconsin Labor & Industry Review Commission repeatedly ignored the
Time Limits Violations with regards to the State of Wisconsin Department of Corrections —

19
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 22 of 35 Document 1
Executive Directive #8 Reasonable Accommodations. Throughout the Probable Cause Hearing
the Wisconsin Department of Corrections was repeatedly asked why the Time Limits were
violated. Per Executive Directive #8, and employee shall receive a response to a written request
for accommodation within ten business days. Dr. Robina Chowdhery’s Fitness for Duty Form
clearly stating Permanent Restriction of No Exposure To Extreme Temperatures and Side Effects
of Medication was submitted to the Wisconsin Department of Corrections on January 15, 2014
along with the Complainant’s FMLA paperwork for 2014. Human Resources Director Annette
Schubert failed to address this issue until December 5, 2014. It took eleven months for the
Wisconsin Department of Corrections to address this matter. In addition, it took a State of
Wisconsin Employee Grievance to make Annette Schubert address the matter. Two months
later, Annette Schubert was negligent again and missed Dr. David Hamming, MD restrictions on
both hands. This negligence resulted in the Complainant having 44.5 Hours of Sick Leave

restored through a Settlement Agreement because Annette Schubert was negligent.

Gordon Satorius, Complainant v. State of Wisconsin Dept. of Corrections, Respondent
ERD Case No. CR20131969 and EEOC Case No. 26G20131173C addresses the Wisconsin
Department of Corrections — Executive Directive #8 Reasonable Accommodations.
Gordon Satorius was determined to be an employee with a disability due to migraine
headaches. He had a reasonable accommodation in place for years until a new Deputy Warden
no longer allowed it. Gordon Satorius used vacation time from Summer 2006 to early 2009 to
maintain his 4-day work week which the WI! Dept. of Corrections refused to continue as a
Reasonable Accommodation. Labor & Industry Review Commission agreed with the
Complainant that allowing him to take FMLA leave was not a reasonable accommodation, since
it required him to draw down his accumulated sick leave as a condition of remaining employed.

16
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 23 of 35 Document 1
Based on the above, the Labor & Industry Review Commission is not persuaded that
accommodating the complainant by allowing him to continue working a schedule of four ten-
hour days, with either Fridays or Mondays off, would have presented a hardship for the
respondent, and it concludes that the evidence warrants a finding of probable cause to believe
the respondent violated the statue by denying him that accommodation. \t is clear that DOC ED
#8 Time Limits is 10 business days. EEOC Timeframes for Reasonable Accommodation is also 10

business days.

On January 5, 2017, Annette Schubert was provided the 2017 FMLA Paperwork
completed by Dr. Robina Chowdhery, MD. Dr. Chowdhery, MD requested self-adhesive flipchart
paper as an accommodation on that paperwork. On January 10, 2017, the Complainant
submitted a Reasonable Accommodation Request. The Wisconsin Department of Corrections
didn’t provide the Complainant a copy of the Accommodation Request until June 12, 2017.

Once again, Annette Schubert failed to comply with the Time Limits outlined in Executive
Directive #8. This constitutes a pattern of negligence on the part of Human Resources Director,
Annette Schubert. The State of Wisconsin Labor & Industry Review Commission deliberately,
intentionally, and maliciously failed to address these violations on the part of the Wisconsin
Department of Corrections. Time Limits are address under the Americans With Disabilities Act

and the U.S. Equal Employment Opportunity Commission.

Retaliation
Numerous State of Wisconsin Employee Grievances, State of Wisconsin Department of
Workforce Development — Equal Rights Division Complaints and U.S. Department of Justice —
Americans with Disabilities Act Complaints had been filed against the Wisconsin Department of

17
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 24 of 35 Document 1
Corrections by the Complainant for race discrimination, disability discrimination, and retaliation.
The Wisconsin Department of Corrections settled six Complaints on September 28, 2016. The
Complainant had 185.5 Hours of Sick Leave restored due to disability discrimination, refused
training opportunities, racial differences, and discriminatory discipline not issued. Christina J.
Ettinger could not be a reference for the Complainant because she could not be trusted. The
Complainant’s training requests went through Annette Schubert and Warden Paul S. Kemper
because Christina J. Ettinger couldn’t be trusted to be fair and consistent in approving Training

Request for the Complainant.

In October 2015, Paul S. Kemper, Warden declared the Complainant unfit for duty after
Dr. Robina Chowdhery, MD requested some temporary restrictions. The Complainant reported
Warden Kemper to the U.S. Department of Justice - Americans With Disability Act Compliance
Center. Both the U.S. Department of Justice and the U.S. Equal Employment Opportunity
Commission help the Complainant get back to work. Both Christina J. Ettinger and Warden
Kemper had violated the Complainant’s medical restrictions and accommodations and failed to
abide by the rules that govern FMLA. The Complainant determined these actions to be racially
motivated as well. This action angered Warden Kemper and he began a Jong period of

retaliatory actions.

On April 28, 2016, Paul S. Kemper, Warden declared the Complainant unfit for duty for a
second time after Dr. Robina Chowdhery, MD requested some permanent restrictions. Warden
Kemper ordered an Independent Medical Examination. On August 1, 2016, the Complainant was
examined by Dr. Brian D. Harrison, MD, CIME. Dr. Harrison, MD, CIME sent the Complainant
back to work with the same restrictions Dr. Robina Chowdhery, MD had in place for all along.

Dr. Harrison, MD, CIME found some additional limitations the Complainant had that the

1%
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 25 of 35 Document 1
Complainant’s physicians had not found. This again angered Warden Kemper because for a

second time he was unable to remove the Complainant from the workplace due to disability.

On March 30, 2017, Warden Paul Kemper provided the Complainant with a Letter of
Professional Reference that was requested as part of the Settlement Agreement signed on
September 28, 2016. This letter was provided to the Complainant just four days before Christina
J. Ettinger’s insensitive racial slur, “an orangutan can run a group.” Deputy Warden Steven R.
Johnson was made aware of the racial slur and had the obligation to initiate the investigation
proceedings regarding the racial slur. Deputy Warden Johnson testified at the Probable Cause
Hearing stating, “| dropped the ball.” “Ms. King and | did have a conversation regarding the
racial slur in April 2017.” While Deputy Warden Johnson had dropped the ball, Christina J.
Ettinger proceeded to conduct a performance evaluation of the Complainant on May 8, 2017, in
which she wrote an inaccurate performance evaluation in retaliation for the Complainant
coming forward with the insensitive racial slur. Close temporal proximity was raised in the
Probable Cause Hearing and the Post Hearing Brief that the State of Wisconsin Labor &
Industry Review Commission ignored. Warden Kemper’s Letter of Professional Reference was
written on March 30, 2017. On April 3, 2017, Dr. Autumn Lacy and Ms. Allison Nebl determined
the Complainant didn’t need any additional training which was the complete opposite of
Christina J. Ettinger’s opinion of the Complainant’s group facilitation skills. When Christina J.
Ettinger received word on April 3, 2017, that Dr. Autumn Lacy and Ms. Allison Nebl disagreed
with her assessment of the Complainant; Christina J. Ettinger proceeded to speak with AODA
Social Worker Mary Conner-Menarek and made the deliberate, intentional, insensitive racial

slur, “an orangutan can run a group.”

14
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 26 of 35 Document 1
In April 2017, Paul S. Kemper, Warden failed to initiate an immediate investigation of
Christina J. Ettinger’s racial slur “an orangutan can run a group.” He failed to request the
Wisconsin Department of Corrections Office of Special Investigations Unit investigate because
this is the same Unit that investigated Susan Nygren, Health Unit Manager when she harassed
two other African American women at the Racine Correctional Institution. Susan Nygren made
the statement to Felicia Brown, “your glasses won’t stay on your face because Black people are
born with flat noses.” Warden Kemper didn’t want the Office of Special Investigation to
investigate another member of his leadership team for yet another racial slur. Warden Kemper
waited until Department of Corrections Secretary Jon E. Litscher disbanded the Office of Special
Investigations in May 2017, before he would initiate the investigation of Christina J. Ettinger’s
racial slur. The Complainant filed a State of Wisconsin Department of Workforce Development —
Equal Rights Division Complaint to have the racial slur addressed. Both the Administrative Law
Judge and the Wisconsin Labor & Industry Review Commission determined the racial slur was
made. Warden Kemper failed to issue any discipline to Christina J. Ettinger for making the

racial slur.

In September 2017, Paul S. Kemper, Warden was asked to release the discipline issued to
Christina J. Ettinger through a State of Wisconsin Open Records Act. Warden Kemper had sent
Christina J. Ettinger a letter on August 8, 2017, stating the Investigation regarding her racial slur
had been closed with no further action warranted. Warden Kemper failed to comply with the
Open Records Request. The Complainant sought a Writ of Mandamus from the Racine County
District Attorney, Patricia Hansen. This again angered Warden Kemper as he was forced to
release the requested information or have to answer to Racine County District Attorney
Patricia Hansen. Warden Kemper tried to protect Christina J. Ettinger, but the Administrative

20
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 27 of 35 Document 1
Law Judge and the Labor & Industry Review Commission determined she made the racial slur.
This means Christina J. Ettinger lied during the Employee Hearing she was subjected to
through the Wisconsin Department of Corrections, and she lied under oath in the Probable

Cause Hearing before the Administrative Law Judge.

Eleventh Amendment of the U.S. Constitution — Sovereign Immunity

Congress enacted 42 U.S.C. 2000d-7 as part of the Rehabilitation Act Amendments of
1986, Pub. L. No. 990506, Title X, § 1003(a), 100 Stat. 1845. Section 200d-7(a) provides:
A State shall not be immune under the Eleventh Amendment of the Constitution of the United
States from suit in Federal court for a violation of section 504 of the Rehabilitation Act of 1973
{29 U.S.C. 794}, title IX of the Education Amendments of 1972 {20 U.S.C. 1681 et seg.}, the Age
Discrimination Act of 1975 {42 U.S. C. 6101 et seq.}, title VI of the Civil Rights Act of 1964 {42
U.S.C. 2000d et seq.}, or the provisions of any other Federal statute prohibiting discrimination

by recipients of Federal financial assistance.

Picard v. St. Tammany Parish Hosp., 611 F.Supp.2d 608, 618 (E.D.La. 2009)
The Americans with Disability Act places an affirmative duty on covered employers to reasonably
accommodate the known mental and physical limitations of their employees. To make out a
failure-to-accommodate claim, a plaintiff must show: (1) she is a qualified individual with a
disability; (2) her employer knew of the disability and its consequential limitations on the plaintiff;
and (3) the employer failed to make reasonable accommodations for such known limitations. Feist
v. Louisiana Dep’t of Justice, Office of the Atty. Gen., 730 F.3d 450, 452 (Sth Cir. 2013). When an
employer is required by law to provide accommodation, its failure to do so is considered a
prohibited form of discrimination. Picard, 611 F.Supp.2d at 618.

24
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 28 of 35 Document 1

 
According to Section 504 of the Rehabilitation Act of 1973:

Section 504 of the Rehabilitation Act of 1973 prohibits discrimination against an otherwise
qualified individual with a disability solely because of disability in any program or activity receiving federal
financial assistance or under any program or activity conducted by an executive agency or the U.S.

Postal Service. Section 504 was the first federal civil rights law generally prohibiting discrimination
against individuals with disabilities. The concepts of Section 504 and its implementing regulations

were used in crafting the Americans with Disabilities Act (ADA)3 in 1990. The Americans with

Disabilities Act and Section 504 are, therefore, very similar and have some overlapping coverage also have

several important distinctions.

Section 504 has been amended numerous times since its original enactment in 1973. The core
requirement of the section is found in subsection (a). This subsection was amended by P.L. 95-602
which added the provisions regarding the regulations. Section 504(a) currently states the following:

(a) No otherwise qualified individual with a disability in the United States, as defined in

section 705(20), shall, solely because other or his disability, be excluded from the
participation in,

(b) be denied the benefits of, or be subjected to discrimination under any program or

 

activity receiving Federal financial assistance or under any program or activity
conducted by any Executive agency or by the United States Postal Service. The head of
each such agency shall promulgate such regulations as may be necessary to carry out
the amendments to this section made by the Rehabilitation, Comprehensive Services,

and Developmental Disabilities Act of 1978.

Title | of the ADA prohibits employment discrimination which is also prohibited

discrimination by entities covered by Section 504. Enforcement of Title | of the ADA parallels that of

24
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 29 of 35 Document 1
Title VII of the Civil Rights Act of 1964 and includes the requirement that persons alleging
discrimination file a charge with the EEOC. However, under Section 504 an employment
discrimination complaint may be filed with the Office of Civil Rights for the agency that provided
the federal financial assistance or the Department of Justice. Administrative procedures do not
have to be exhausted before filing suit in federal court.

According to the Americans with Disabilities Act:

Employers may have to provide a “reasonable accommodation” to enable an individual
with a disability to meet a qualification standard that is job-related and consistent with business
necessity or to perform the essential functions of her position. A reasonable accommodation is
any change in the work environment or in the way things are customarily done that enables an
applicant or employee with a disability to enjoy equal employment opportunities. An employee
generally has to request an accommodation but does not have to use the term “reasonable
accommodation,” or even “accommodation,” to put the employer on notice. Rather, an employee
only has to say that she requires the employer to provide her with an adjustment or change at
work due to a medical condition. An employer never has to provide an accommodation that
would cause undue hardship, meaning significant difficulty or expense, which includes removing
an essential function of the job.

According to the U.S. Equal Employment Opportunity Commission:

An employer should respond expeditiously to a request for reasonable accommodation.
If the employer and the individual with a disability need to engage in an interactive process,
this too should proceed as quickly as possible.

According to 29 CFR Ch. XIV:

 

§ 1630.9 Not making reasonable accommodation.

23
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 30 of 35 Document 1
(a) It is unlawful for a covered entity not to make reasonable accommodation to the known
physical or mental limitations of an otherwise qualified applicant or employee with a disability
unless such covered entity can demonstrate that the accommodation would impose an undue

hardship on the operation of its business.

(b) It is unlawful for a covered entity to deny employment opportunities to an otherwise qualified
job applicant or employee with a disability based on the need of such covered entity to make

reasonable accommodation to such individual’s physical or mental impairments.

(c) Acovered entity shall not be excused from the requirements of this part because of any
failure to receive technical assistance authorized by section 507 of the ADA, including any failure

in the development or dissemination of any technical assistance manual authorized by that Act.

(d) An individual with a disability is not required to accept an accommodation, aid, service,
opportunity, or benefit which such qualified individual chooses not to accept. However, if such
individual rejects a reasonable accommodation, aid, service, opportunity, or benefit that is
necessary to enable the individual to perform the essential functions of the position held or
desired, and cannot, as a result of that rejection, perform the essential functions of the position,

the individual will not be considered qualified.

(e) A covered entity is required, absent undue hardship, to provide reasonable
accommodation to an otherwise qualified individual who meets the definition of disability
under the “actual disability” prong (§ 1630.2(g)(1)(i)), or “record of” prong (§1630.2(g)(1)(ii)),

24
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 31 0f 35 Document 1
but is not required to provide reasonable accommodation to an individual who meets the
definition of disability solely under the “regarded as” prong (§ 1630.2(g)(1)(iii)).

In closing, the State of Wisconsin Labor & Industry Review Commission failed to
understand that Rheumatoid Arthritis is chronic/life-long medical condition; and that a
permanent restriction is a permanent restriction. When a licensed physician writes No
Exposure to Extreme Temperatures, No Run, No Climb, No Squat; no means no. When a
licensed physician request an ergonomic workspace, voice recognition software, keep the
employee’s workspace close to washrooms (due to intermittent diarrhea), and a space heater
for the employee’s workspace; employers do not subject an employee to a work environment
without these items. The Labor & Industry Review Commission was also selective in the
information retrieved from the Independent Medical Examination. Fatigue was noted as a side
effect of medication by the Labor & Industry Review Commission, but they disregarded the
shortness of breath and intermittent diarrhea. Climbing stairs can exacerbate one’s shortness of
breath, but the Labor & Industry Review Commission clearly couldn’t make the association.
Obviously, the Ozaukee Unit did not have the required accommodations previously requested by
the Complainant’s physician; and the Complainant should not have been required to work in a
work environment that violated a licensed physician’s restrictions. The Labor & Industry Review
Commission and the Wisconsin Department of Corrections had the necessary medical
documentation from licensed physicians but chose to ignore it. These actions constitute
violations of the U.S. Department of Justice Americans with Disabilities Act and the
Rehabilitation Act of 1973. The Wisconsin Department of Corrections receives federal funding

and is obligated comply with all federal statues in order to receive federal funding.

25
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 32 of 35 Document 1
Submitted by: .
dren eng

Veronica King
Petitioner

2b
Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 33 of 35 Document 1
EEOC Form 181 (11-20205 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

to: Veronica King From: Milwaukee Area Office
18 34th Av 310 West Wisconsin Ave

Veith WI 53144 é 4 -6-07 0 dy Suite 500

Milwaukee, WI 53203

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Adam J. Carvill,
26G-2017-00425 Investigator (414) 662-3681

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not invoive a disability as defined by the Amencans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEQC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Oe OUUOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Yubianrve Bowman Th 3/16/2021

 

Enclosures(s) Julianne Bowman, (Date issued)
District Director
“ Eric Muellenbach
STATE OF WI DOC
3099 E Washington Ave
P O Box 7925

Madison, WI 53707

Case 2:21-cv-00704-PP_ Filed 06/08/21 Page 34 of 35 Document 1
EEOC Ferm 121 (11/2026) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Veronica King From: Milwaukee Area Office
J 5518 34th Av 310 West Wisconsin Ave
Kenosha, WI 53144 Suite 500

"21 -E=0704

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No EEOC Representative Telephone No.
Adam J. Carvill,
26G-2017-00976 Investigator (414) 662-3684

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the foliowing determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Oe UOOUOU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

Enclosures(s) Julianne Bowman, (Date Issued)
District Director
ce: Eric Muellenbach
STATE OF WI DOC
3099 E Washington Ave
P O Box 7925

Madison, WI 53707

Case 2:21-cv-00704-PP Filed 06/08/21 Page 35 of 35 Document 1
